i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-10-00100-CR

                                      Valerie Ann HERNANDEZ,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CR-0531
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: March 10, 2010

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing her notice of appeal. The

motion is granted and this appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                                         PER CURIAM

DO NOT PUBLISH